Name: Regulation No 171/67/EEC of the Council of 27 June 1967 on export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 136 Official Journal of the European Communities 2600/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 28.6.67 REGULATION No 171/67/EEC OF THE COUNCIL of 27 June 1967 on export refunds and levies on olive oil THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of the common organisation of the market in oils and fats, and in particular Article 18 (2 ) thereof; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats be ­ tween the Community and Greece, and in particular Article 8 thereof; Having regard to the proposal from the Commission ; "Whereas the period of validity of Council Regulation No 167/66/EEC3 of 27 October 1966 on export re ­ funds and levies on olive oil expires on 30 June 1967; whereas provisions should be laid down which shall apply thereto from 1 July 1967; Whereas the existence of a single Community market in olive oil and the application of new arrangements for Community financing from 1 July 1967 mean that the export refund granted by Member States must be the same for the whole Community and must, in the case of cash refunds, be fixed in accordance with a Community procedure ; Whereas the export refund on olive oil must be fixed in accordance with certain criteria which would make it possible to cover the difference between quotations and prices for that product within the Community and on the world market, while respecting the gen ­ eral aims of the common organisation of the market in olive oil ; whereas to this end the supply situation and prices for olive oil within the Community and the price situation on the world market must be taken into account; , Whereas provision must be made for varying the amount of the refund according to the destination of the products, since markets in the countries of desti ­ nation are at varying distances from Community markets and special conditions apply to imports in certain countries of destination ; Whereas to avoid distortions of competition between individual Community traders, the administrative conditions under which they operate must be ident ­ ical throughput the Community; Whereas to ensure Community exporters sufficient stability in the amount of the refund, fluctuations in olive oil prices being taken into account, the period for which the refund may remain unchanged should be fixed at a maximum of one month, subject to any alterations made in the intervening period to ensure that the conditions described above are fulfilled ; Whereas traditional exports of olive oil should be maintained, whereas to this end exporters should at all times be able to procure supplies of raw materials to meet their export requirements at a price which does not exceed the world market price ; whereas to this end provision should be made for granting the export refund in the form of an authorisation to im ­ port, free of levy, a quantity of olive oil correspond ­ ing to the quantity exported ; Whereas , as far as export levies are concerned, the provisions to be adopted pursuant to Article 18 (2 ) of Regulation No 136/66/EEC must make it possible to prevent any speculative exports which might fol ­ low an increase in world prices and disturb the Com ­ munity market; whereas this aim could be achieved by limiting the amount of the levy to the difference between the c.i.f. price and the market target price for the product exported ; 1 OJ No 172, 30.9.1966, p . 3025/66. 2 OJ No 197, 29.10.1966, p . 3393/66. 3 OJ No 197, 29.10.1966, p . 3404/66. 137Official Journal of the European Communities Article 5HAS ADOPTED THIS REGULATION: Article 1 Where the world market situation or the specific re ­ quirements of certain markets make this necessary, the refund may be varied according to the destination of the products in question .This Regulation lays down rules for fixing and . grant ­ing the refund and fixing the levy on olive oil ex ­ ported to Greece and third countries . Article 6 Article 2 The refund shall be the same for the whole Com ­ munity. The refund shall be granted by Member States on application by the party concerned . 1 . The amount of the refund fixed in accordance with Articles 3 , 4 and 5 shall apply to unrefined olive oil . 2 . The amount of the refund applicable to refined olive oil shall be derived from the amount referred to in paragraph 1 . Article 3 Article 7 The refund shall be fixed at least once every month in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Where necessary, the Commission may, at the request of a Member State or on its own initiative , alter the re ­ fund in . the intervening period . Article 8 The following shall be taken into account when the refund is being fixed : ( a) the existing situation and the future trend with regard to :  prices and availabilities of olive oil on the Community market ;  prices for olive oil on the world market ; (b ) the aims of the common organisation of the mar ­ ket in olive oil, which are to ensure equilibrium and the natural development of prices and trade on this market; (c) the need to avoid disturbances on the Community market ; and (d) the economic aspect of the proposed exports . 1 . The refund shall be paid upon proof that the products have been exported from the Community . 2 . Where Article 5 applies , the refund shall be paid under the conditions laid down in paragraph 1 , pro ­ vided it is proved that the product has reached the destination for which the refund was fixed. Exceptions may be made to this rule in accordance with the procedure referred to in paragraph 3 , pro ­ vided conditions are laid down which offer equiv ­ alent guarantees . 3 . Additional provisions may be adopted in ac ­ cordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC . Article 4 Article 9 The refund shall be fixed in accordance with the fol ­ lowing criteria : ( a) olive oil prices in the main producing areas of the Community ; (b ) the most favourable quotations recorded on the various markets of importing third countries and Greece ; and (c) marketing costs and the most favourable trans ­ port charges from Community markets in the areas referred to in ( a) to ports or other points of export in the Community, as well as costs in ­ curred in placing the goods on the world market. 1 . On application by the party concerned, the ex ­ port refund on olive oil shall be granted in the form of an authorisation to import, free of levy, a quantity of olive oil corresponding to the quantity of olive oil exported, provided it is proved that exportation was effected before importation and provided that impor ­ tation is effected within a time-limit still to be deter ­ mined. 138 Official Journal of the European Communities 2 . From the date on which import and export li ­ cences become valid for a transaction effected within the Community, importations may be effected in a Member State other than that from which - expor ­ tation was effected . Before that date exportation and importation shall be effected in the same Member State . by the coefficients laid down in Articles 2 and 3 of Council Regulation No 166/66/EEC1 of 27 October 1966 on the levies on refined olive oil and certain products containing olive oil . 3 . The export levy shall be fixed by the Com ­ mission in accordance with detailed rules still to be adopted . Article 10 Article 11 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/ EEC . 1 . The levy on exports to Greece and third countries shall be fixed under the conditions laid down in paragraphs 2 and 3 . . 2 . The amount of the levy on unrefined olive oil may not exceed the c.i.f . price for olive oil fixed pur ­ suant to Article 13 ( 1 ) of Regulation No 136/66/ EEC, less the market target price fixed pursuant to Articles 4 and 6 of that Regulation . The amount of the levy on refined olive' oil may not exceed the c.i.f . price referred to in the preceding sub ­ paragraph, less the market target price, the amount of the difference being corrected , where appropriate, Article 12 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . It shall apply from 1 July 1967 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1967. For the Council The President Ch. HEGER 1 OJ No 197, 29.10.1966, p. 3400/66.